Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 17, 2002, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was not totally unemployed during the period when he was receiving unemployment insurance benefits. During the benefit period, claimant engaged in the creation of mixed media sculptures. He obtained a tax identification number, enabling him to deduct his sculpting-related expenses on his personal income tax returns. Claimant’s artistic endeavors also included promoting his work by sending slides of it to art galleries and exhibiting his sculptures at an art show where all of them were for sale. Although claimant testified that these activities were neither sustained nor profitable, they were nonetheless sufficient to constitute employment within the meaning of the Labor Law (see Matter of Eisenstadt [Commissioner of Labor], 300 AD2d 729, 730 [2002]). In addition, claimant stood to gain financially from his artwork by taking the related expenses as tax deduc*642tions (see Matter of Helm [Commissioner of Labor], 304 AD2d 943, 943 [2003]; Matter of Gorman [Commissioner of Labor], 288 AD2d 597, 598 [2001]).
Substantial evidence further supports the Board’s ruling that claimant knowingly failed to report his employment-related activities, giving rise to the assessment of a recoverable overpayment (see Matter of Bundschuh [Commissioner of Labor], 288 AD2d 745, 746 [2001]). Claimant received the unemployment insurance information handbook which sets forth the requirement of reporting any work-related activity, no matter how minimal or uncompensated; hence, he cannot persuasively argue that he was ignorant of the rules relating to reportable work (see Matter of Karpien [Commissioner of Labor], 297 AD2d 855, 855-856 [2002]). Claimant’s remaining contentions have been examined and found to be without merit.
Mercure, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.